Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 24, 2017

                                       No. 04-16-00559-CR

                                      Stanley Foster BAKER,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 15-1755-CR-A
                          Honorable W.C. Kirkendall, Judge Presiding


                                          ORDER
        On May 17, 2017, after granting a second motion for extension of time to file Appellant’s
brief, we ordered appellate counsel, Chris Iles to file a brief with this court no later than July 10,
2017.

           When no brief had been filed, on July 19, 2017, this court ordered Attorney Iles
attorney to either file the appellant’s brief or a motion to dismiss this appeal no later than July
29, 2017. If no brief or motion was filed by that date, we warned this appeal would be abated to
the trial court for an abandonment hearing. See TEX. R. APP. P. 38.8(b)(2). Attorney Iles was
cautioned that, to protect appellant’s rights, this court may “initiat[e] contempt proceedings
against appellant’s counsel.” Id. R. 38.8(b)(4).

         Attorney Iles filed a motion to suspend briefing deadlines; we construe this as a motion
for extension of time. The motion is GRANTED and this court’s show cause order is satisfied.
Appellant’s brief is due to be filed in this court no later than August 18, 2017. Absent
extenuating circumstances, no further extension will be given.



                                                       _________________________________
                                                       Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2017.



                                              ___________________________________
                                              Luz Estrada
                                              Chief Deputy Clerk